Citation Nr: 0211409	
Decision Date: 09/05/02    Archive Date: 09/09/02	

DOCKET NO.  94-45 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
mitral insufficiency.

2.  Entitlement to a rating in excess of 10 percent for a 
right shoulder strain.

3.  Entitlement to a compensable rating for residuals of a 
mandibular osteotomy.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from July 1979 to July 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In January 1997, the Board remanded the claim 
of entitlement to a compensable rating for residuals of a 
mandibular osteotomy for additional development.  Since the 
January 1997 Board remand, the veteran has raised additional 
claims.  In March 1997, he filed a timely substantive appeal 
to the January 1997 statement of the case regarding ratings 
of the right shoulder strain and mitral insufficiency.  Based 
on the review of the evidence of record, including the VA 
examination of February 1997, the issue of entitlement to 
service connection for headaches as secondary to the service-
connected dental disorder is deferred to the RO for an 
initial determination.  


FINDINGS OF FACT

1.  The veteran (without showing good cause) failed to report 
for VA cardiovascular examinations scheduled in conjunction 
with his claim for an increased rating for mitral 
insufficiency.

2.  Right shoulder strain is manifested by complaints of some 
pain with lifting heavy objects, stiffness, and numbness 
going into the arm on overhead work along with a burning 
sensation; there is X-ray evidence of minor degenerative 
changes; right shoulder motion is normal.

3.  Residuals of the mandibular osteotomy are manifested by 
complaints of popping, clicking and pain bilaterally in the 
temporomandibular joints (TMJs); limitation of mandible 
motion is not shown.



CONCLUSIONS OF LAW

1.  The claim for an increased rating for mitral 
insufficiency must be denied. 38 C.F.R. § 3.655(b) (2001).

2.  A rating in excess of 10 percent for right shoulder 
strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5201, 5202, and 5203 (2001).

3.  A compensable rating for residuals of mandibular 
osteotomy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.150, Diagnostic Codes 
9904, 9905 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On VA examination in September 1993, the veteran reported 
that in 1982 she had surgery for malocclusion of the jaw, 
including an osteotomy.  She also reported an injury to the 
right shoulder and right scapular region in 1979.  Chronic 
pain, not in the shoulder itself but in the right superior 
aspect of the scapular trapezius region, was indicated.  
Physical examination revealed full range of motion of the 
shoulder joint with tenderness in the superior aspect of the 
right scapula.  No deformity was found.  On October 1993 
X-ray studies, the shoulders were normal.  

At a hearing before the undersigned Member of the Board in 
July 1996, the veteran contended that residuals of a 
mandibular osteotomy interfered with mastication.  She 
indicated that she would obtain records pertinent to this 
claim.

In January 1997, the Board remanded the claim of entitlement 
to a compensable rating for residuals of a mandibular 
osteotomy for additional development.  At the request of the 
Board, the RO obtained outpatient treatment reports from the 
Austin VA Medical Center (VAMC).  Records pertaining to the 
veteran's dental disorder were not included among these 
reports.

On VA evaluation of her dental disorder in February 1997, the 
veteran reported numerous sinus infections, popping of both 
TMJ's, headaches and that the left side of her bite hits 
first.  Discomfort at times upon mastication was reported.  
The diagnoses included malocclusion and TMJ dysfunction.

On VA evaluation in March 1997, the veteran reported that 
certain physical activities such as working with her right 
arm overhead, vacuuming or lifting heavy objects causes pain 
and has become bothersome.  She denied paresthesias but noted 
that the right shoulder felt numb at times.  Physical 
examination revealed no swelling or deformity.  Range of 
motion of both shoulders showed a complete and "painless 
range of motion."  The diagnosis was scapular bursitis.  
X-ray studies in March 1997 revealed a mild degenerative 
change in the right shoulder.  No fracture, dislocation or 
osseous destructive process was documented.  

On March 1997 VA evaluation of the veteran's cardiovascular 
disorder, the examiner recommended additional testing.  The 
diagnoses included minimal chest pain, a history of mitral 
regurgitation and a history of normal coronary arteries with 
a negative ergonovine study.

On April 16, 1997, the veteran underwent a nerve conduction 
study of the right limb.  The study was normal

An additional effort by the RO to obtain medical records from 
the VAMC in Austin, Texas produced dental records regarding 
the veteran.  She had undergone sporadic treatment of her 
service-connected dental disorder.

On October 1997 VA evaluation of the veteran's heart, the 
examiner noted the veteran's complaints of occasional 
palpitations usually two times daily.  Cardiac exam showed 
regular rate and rhythm without detectable murmur or gallop.  
The diagnosis was mitral valve prolapse.
In May 2000, the RO notified the veteran that due to a 
January 12, 1998 effective change in the criteria for rating 
cardiovascular diseases it was necessary to schedule another 
examination to obtain evidence under the new criteria.  Since 
a new examination was being requested, the RO requested 
examinations of the right shoulder strain and the dental 
disorder.

In a June 2000 Report of Contact, the veteran contended that 
she did not receive notice of her June 15, 2000 scheduled 
appointment.  The RO rescheduled the appointment.  She 
canceled an examination in August 2000.  The RO again 
rescheduled the appointment.  In an undated communication to 
the veteran, the RO noted that she had failed to attend the 
rescheduled evaluation.  In an October 2000 response, she 
indicated that she was not notified.  She requested that the 
VA appointments be rescheduled and that she be made aware of 
the scheduled appointment as soon as possible due to work.  
She also requested that these appointments be made on Mondays 
or Tuesdays.  The RO again rescheduled the VA evaluations.

The veteran presented for a VA dental evaluation in November 
2000.  She complained of a five year history of popping and 
clicking with pain bilaterally in the temporomandibular joint 
on opening her mouth wide.  Physical examination revealed no 
abnormal findings.  She had a normal opening of 50 mm.  The 
diagnoses included a status post maxillary osteotomy, 
extraction of teeth numbers 5 and 12 in 1982, a popping of 
the temporomandibular joints, bilaterally, and pain when she 
opened wide.

The veteran failed to report for her cardiology examination 
scheduled for December 14, 2000.  It was indicated that the 
veteran was unable to attend and would notify the RO when she 
could report after the first of the year.  Additional heart 
examinations were scheduled.  In a supplemental statement of 
the case (SSOC) issued in March 2002, the RO reported that 
the veteran had failed to report for scheduled heart 
examinations on December 14, 2000, August 16, 2001, November 
28, 2001, December 13, 2001, and December 20, 2001.  The RO 
cited section 38 C.F.R. § 3.655 (failure to report for a VA 
examination) within the SSOC.  She did not respond to the May 
2002 SSOC.

II.  The Veteran's Failure to Report for a VA Cardiovascular 
Examination.

When entitlement to a claimed benefit cannot be established 
or confirmed without a current VA examination, and a claimant 
without good cause, fails to report for such examination, and 
the claim is a claim for an increased rating, the claim shall 
be denied.  38 C.F.R. § 3.655(d) (2001).

The veteran has failed to report to numerous VA examinations 
as scheduled in conjunction with her claim for an increased 
rating for mitral insufficiency.  The Board makes no judgment 
regarding whether the veteran provided "good cause" for a 
failure to report to the scheduled examinations in the year 
2000.  However, there is no evidence showing good cause why 
she failed to report for the numerous rescheduled 
examinations on December 20, 2001, December 13, 2001, and 
November 28, 2001.  She was advised of the consequences of a 
failure to report for examination.  In these circumstances, 
under 38 C.F.R. § 3.655, her claim for an increased rating 
for her service-connected mitral insufficiency must be 
denied.

III.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)). 

The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  However, the Board finds that 
the mandates of the VCAA and implementing regulations are met 
with respect to the issues addressed below.  Well-
groundedness is not an issue.  The veteran has undergone 
numerous VA evaluations to determine the nature and extent of 
the remaining disabilities at issue.  Regarding notice 
duties, communications from the RO to the veteran, including 
in rating decisions, Statements (and Supplemental Statements) 
of the Case, and other correspondence have informed her what 
she needs to establish entitlement to the benefits sought and 
what evidence VA has obtained and is of record.  With regard 
to the veteran's criticism of the prior VA evaluations, 
following such complaint the veteran underwent a series of 
additional VA evaluations.  The more recent evaluations have 
been quite thorough, and provide an ample basis for 
consideration of the issues addressed.  

With regard to the veteran's reference to medical records at 
the Austin, Texas, VAMC, the RO has obtained records of such 
treatment, and has made extensive efforts to obtain further 
medical records.  The Board finds that development has been 
exhaustive, notice has been complete, and that it may proceed 
with the adjudication of the veteran's remaining claims.

IV.  Increased Rating for Right Shoulder Strain

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The RO once (in December 
1993) rated the veteran's right shoulder strain under 
38 C.F.R. § 4.73, Code 5301 (Injury to Muscle Group I, upper 
rotation of the scapular; elevation of the arm up above the 
shoulder level.  Extrinsic muscles of the shoulder girdle: 
(1) Trapezius; (2) levator scapulae; (3) serratus magnus).  
However, as there was no evidence of muscle injury, the RO 
has reevaluated the veteran's condition under 38 C.F.R. § 
4.71a, Code 5203 (impairment of the clavicle or scapula).  
Under this diagnostic code, dislocation of the clavicle or 
scapula warrants a 20 percent evaluation.  Nonunion of the 
clavicle or scapula with loose movement also warrants a 20 
percent evaluation.  Without loose movement, a 10 percent 
evaluation is warranted.  Malunion of the clavicle or scapula 
warrants a 10 percent evaluation.  

There is no evidence of dislocation, nonunion, or malunion of 
the clavicle or scapula.  As a result, Code 5203 does not 
provide a basis to award the veteran an increased evaluation 
for this disorder.  The Board has considered other diagnostic 
codes.  Under Code 5201(limitation of motion of the arm) 
limitation of the motion of the arm to 25 degrees from the 
side warrants a 40 percent rating for the major arm, a 30 
percent rating when limitation of motion is limited to midway 
between the side and shoulder level, and a 20 percent rating 
when limitation of motion is at the shoulder level.  
Impairment of the humerus, Code 5202, provides for a 30 
percent rating when the major arm has recurrent dislocation 
at the scapulohumeral joint with frequent episodes of 
guarding of all arm movements.  With infrequent episodes and 
guarding of movement only at the shoulder level, a 20 percent 
rating is warranted.  

There is no evidence of impairment of the humerus.  In 
addition, multiple medical evaluations have found no 
limitation of motion in the arm.  The VA examination of 
December 2000 found a normal range of motion.  While 
tenderness to palpation was found, the examiner specifically 
indicated that the range of motion of the joint was not 
limited by pain.  Dislocations are not shown.  Accordingly, 
an increased evaluation under these diagnostic codes is not 
warranted.

The regulations provide the caveat that dysfunction due to 
pain must be supported by adequate pathology as well as 
evidence by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The Board has considered the veteran's complaints of 
pain in light of the U.S. Court of Appeals for Veterans 
Claims (Court) decision in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the December 2000 VA evaluation clearly 
took into consideration "pain" when it was found that pain 
does not cause limitation of motion in the arm.  Accordingly, 
an increased rating under Code 5201, even with consideration 
of pain, is clearly not warranted.

Nerve conduction studies in April 1997 were normal.  However, 
x-rays of the right shoulder revealed minor degenerative 
changes.  Under 38 C.F.R. § 4.71a, Code 5003 (degenerative 
arthritis), degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, as in this case, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Code 5003.  Here, 
even with consideration of pain, compensable limitation of 
motion has not been found.  A rating in excess of 10 percent 
is not warranted.

V.  A Compensable Rating for Residuals of a Mandibular 
Osteotomy

The residuals of a mandibular osteotomy are currently rated 
as noncompensable (zero percent) under 38 C.F.R. § 4.150, 
Code 9905 (limitation of motion of temporomandibular 
articulation).  Inter-incisal range of 0 to 10 mm warrants a 
40 percent rating, 11 to 20 mm warrants a 30 percent rating, 
21 to 30 mm warrants a 20 percent rating, and 31 to 40 mm 
warrants a 10 percent rating.  Limitation of lateral 
excursion from 0 to 4 mm warrants a 10 percent evaluation.  
Ratings for limited inter-incisal movement shall not be 
combined with ratings with limited lateral excursion.

Under Code 9904 (malunion of mandible), malunion with slight 
displacement is noncompensable.  A 10 percent rating 
contemplates moderate displacement.  A 20 percent rating, the 
highest rating provided, contemplates severe displacement.  
38 C.F.R. § 4.150.  These ratings are dependent on degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.105, Code 9904, Note.  

The evidence of record does not support assignment of a 
compensable rating under either code.  The two VA 
examinations of record revealed similar findings: the veteran 
has a normal range of inter-incisal range of motion.  A 
normal opening of 50 mm was reported on November 2000 dental 
evaluation.  Even with consideration of pain, there was no 
evidence of limitation of motion of the jaw to 31 to 40 mm.  
While the veteran has testified to some impairment of her 
masticatory function, objective findings warranting a 
compensable rating have not been reported in any medical 
reports of record.  The extensive medical evidence of record, 
provides no basis for a 10 percent rating..

VI.  Extraschedular Consideration

Addressing the merits of the claims above, the Board has 
considered all potential applicable diagnostic codes.  
However, no diagnostic code provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disabilities at issue 
cause marked interference with employment or require frequent 
hospitalizations or otherwise produce unrecognized impairment 
suggesting extraschedular consideration is indicated.


ORDER

A rating in excess of 10 percent for mitral insufficiency is 
denied.

A rating in excess of 10 percent for right shoulder strain is 
denied.

A compensable rating for the residuals of a mandibular 
osteotomy is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


